--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CareView Communications, Inc. 10-K [careview-10k_123111.htm]
Exhibit 10.102
 
CAREVIEW COMMUNICATIONS, INC.


2011 RELATED PARTY TRANSACTIONS POLICY


The Board of Directors (the “Board”) of CareView Communications, Inc. recognizes
that transactions involving related parties present a heightened risk of
conflicts of interest and/or improper valuation (or the perception thereof) and
therefore has adopted this Related Party Transactions Policy (the “Policy”)
which shall be followed in connection with all related party transactions
involving CareView Communications, Inc. and its subsidiaries and affiliates
(“CareView” or the “Company”).
 
Board or Committee Approval


The Board has determined that the Company’s Audit Committee (the “Committee”)
shall review, approve and, if necessary, recommend to the Board for its approval
all Related Party Transactions and any material amendments to such Related Party
Transactions. The Board may determine that a particular Related Party
Transaction or a material amendment thereto shall instead be reviewed and
approved by a majority of directors disinterested in the Related Party
Transaction. No director shall participate in any approval of a Related Party
Transaction for which the director is a Related Party, except that the director
shall provide all material information concerning the Related Party Transaction
to the Committee.


The Committee shall review the material facts of all Related Party Transactions
that require the Committee’s approval or recommendation. If advance Committee
approval of a Related Party Transaction is not feasible, then the Related Party
Transaction may be considered and, if the Committee determines to be
appropriate, ratified at the Committee’s next regularly scheduled meeting. In
determining whether to approve, recommend or ratify a Related Party Transaction,
the Committee will take into account, among other factors it deems appropriate,
(i) whether the transaction is fair to the Company, (ii) whether the Committee
has all of the material facts regarding the transaction or parties involved,
(iii) whether the transaction is generally available to an unaffiliated
third-party under the same or similar circumstances and cost, and (iv) the
extent of the Related Person’s interest in the transaction.


Management Report


The President of the Company shall be responsible for providing to the
Committee, on a quarterly basis, a summary of all payments made by or to the
Company in connection with duly approved Related Party Transactions during the
preceding fiscal quarter. The President shall be responsible for reviewing and
approving all payments made by or to the Company in connection with duly
approved Related Party Transactions and shall certify to the Committee that any
payments made by or to the Company in connection with such Related Party
Transactions have been made in accordance with the Company’s policy and the
terms and conditions of the documents evidencing the relevant Related Party
Transactions.


Disclosure


All Related Party Transactions shall be disclosed in the Company’s applicable
filings as required by the Securities Act of 1933 and the Securities Exchange
Act of 1934 and related rules and regulations. Furthermore, all Related Party
Transactions of which management is aware shall be disclosed to the Committee.
At least annually, management shall elicit information from the Company’s
executive officers and directors as to existing and potential Related Party
Transactions and shall seek to obtain such information from 5% shareholders who
do not file reports with the SEC on Schedule 13D or Schedule 13G. An executive
officer or director shall promptly inform the Chairman of the Committee when the
officer or director becomes aware of a potential Related Party Transaction in
which the officer or director would be a Related Party.


 
 

--------------------------------------------------------------------------------

 
 
Definitions


“Related Party Transaction” means a transaction (including any financial
transaction, arrangement or relationship (including any indebtedness or
guarantee of indebtedness)), or series of transactions, or any material
amendment to any such transaction, between the Company and any Related Party,
other than:


1. transactions available to all employees generally;


2. transactions involving compensation of a director or executive officer or
involving an employment agreement, severance agreement, change in control
provision or agreement or special supplemental benefit of a director or
executive officer;


3. transactions in which the interest of the Related Party arises solely from
the ownership of a class of the Company’s equity securities and all holders of
that class receive the same benefit on a pro rata basis; or


4. transactions in which the rates or charges involved therein are determined by
competitive bids.


“Related Party” means a person as indicated below, or an entity owned by such
person:


1. an “executive officer” of the Company (as defined in Rule 405 promulgated
under the Securities Act of 1933, as amended, and Rule 3b-7 promulgated under
the Securities Exchange Act of 1934, as amended);


2. a director of the Company or a nominee for director of the Company;


3. a person (including any entity or group) known to the Company to be the
beneficial owner of more than 5% of any class of the Company’s voting securities
(a “5% shareholder”); or


4. a person who is an “immediate family member” of an executive officer,
director, nominee for director or 5% shareholder of the Company.


“Immediate Family Member” means a person’s child, stepchild, parent, stepparent,
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, sister-in-law and any other person (other than a tenant or
employee) sharing the household of the specified person.


This 2011 Related Party Transactions Policy was adopted by the Company’s Board
on October 31, 2011.




     
Corporate Secretary



 
 

--------------------------------------------------------------------------------

 